         Case 1:15-cr-00287-JSR Document 308 Filed 07/26/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                               1:15-cr-00287-JSR
                        - against -
                                                               NOTICE OF MOTION
SEAN STEWART,
                                      Defendant.


       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law and

Declaration of Steven M. Witzel, dated July 26, 2019 with attached exhibits, Defendant Sean

Stewart hereby moves in limine, by and through his undersigned counsel, for an Order

precluding the government, pursuant to Federal Rule of Evidence 403, from introducing certain

emails between Sean Stewart and Ryan Stewart.

       Per the Court’s May 16, 2019 Order, the government has until August 9, 2019 to respond

to this motion.

DATED: New York, New York                          FRIED, FRANK, HARRIS, SHRIVER
       July 26, 2019                                & JACOBSON LLP

                                                   By:             /s/ Steven M. Witzel
                                                                    Steven M. Witzel

                                                   Steven M. Witzel
                                                   Lawrence Gerschwer
                                                   R. David Gallo
                                                   Leigh G. Rome
                                                   One New York Plaza
                                                   New York, New York 10004-1980
                                                   (212) 859-8000
                                                   steven.witzel@friedfrank.com

                                                   Attorneys for Defendant Sean Stewart
